Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF COLORADO
                                                          )
   WRIGHT MEDICAL TECHNOLOGY, INC.,                       )
                                                          )
                          Plaintiff,                      )
                                                          )   CASE NO. 1:18-cv-00691-STV
                  vs.                                     )
                                                          )
   PARAGON 28, INC.,                                      )
                                                          )
                          Defendant.                      )

        OPPOSITION TO DEFENDANT’S MOTION TO DISMISS COUNTS ELEVEN
        THROUGH SEVENTEEN OF PLAINTIFF’S THIRD AMENDED COMPLAINT

          Plaintiff Wright Medical Technology, Inc., (“WMT”) by and through its attorneys, hereby

   opposes Paragon 28, Inc.’s (“Paragon”) Motion to Dismiss Counts Eleven Through Seventeen of

   WMT’s Third Amended Complaint (hereinafter the “Motion” and the “Complaint”).

          Paragon’s second attempt to dismiss Counts Eleven through Seventeen of WMT’s

   Complaint fares no better than its first. WMT’s Second Amended Complaint (“SAC”) set out

   detailed factual allegations that plausibly state claims for trade secret misappropriation, unfair

   competition, tortious interference, and civil theft. WMT’s allegations more than satisfied the

   requisite pleading standards. Nonetheless, when WMT filed its Third Amended Complaint

   (“TAC”) to add newly discovered information of yet further instances of Paragon’s illicit use of

   WMT trade secret information to compete in the marketplace, WMT also amended limited

   portions of its non-patent causes of action, hoping to stave off further motion practice. That hope

   proved to be in vain as Paragon predictably filed this Motion in yet another effort to forestall

   resolution of the merits of WMT’s claims. Paragon’s latest delay tactic should be rejected.

          Paragon’s Motion largely repeats the arguments from its first Motion to Dismiss, which, at

   their core, reflect an attempt by Paragon to impose a heightened pleading standard for a trade secret
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 2 of 16




   case that has no support in the Federal Rules or the law. As WMT pointed out in its opposition to

   Paragon’s first Motion to Dismiss, there is no heightened pleading standard for a trade secret case.

   But even if there were, the totality of factual allegations set out in the TAC more than plausibly

   demonstrate that Paragon has engaged in continuous and repeated acts of trade secret

   misappropriation and unfair competition that have damaged WMT’s business.

          WMT’s pleadings supporting its causes of action are not difficult to understand. Indeed,

   as this Court predicted at the July 19, 2018 Rule 26(f) Scheduling Conference:

          I think we have probably a pretty good idea what the claims are going to look like.
          They’re going to allege that when your employees left their employ, they took
          certain information from there and used it to go over to the new company. I mean,
          I don’t think it’s all that speculative.

   July 19, 2018 Tr. at 18:11–16. The Complaint does just that, providing over 80 pages of detailed,

   well-plead facts and specific examples explaining the who, what, when, where and why of the

   conduct giving rise to WMT’s claims. And the very small amount of discovery that has already

   been conducted has unearthed evidence of both the individuals’ and Paragon’s targeted efforts to

   interfere with Wright’s contractual agreements and steal its sales reps, trade secrets, and customers.

          Paragon’s regurgitated argument that the Colorado Uniform Trade Secrets Act (“CUTSA”)

   preempts WMT’s tortious interference with contracts, conversion, and civil theft claims is also

   without merit. As WMT pointed out in its opposition to Paragon’s first Motion, such causes of

   action do not require that the information at issue qualify as trade secrets. Paragon ignores the

   case law cited in WMT’s opposition, making no effort at all to distinguish it.

          Finally, Paragon’s grab bag of arguments concerning certain of WMT’s unfair competition

   allegations are neither correct nor properly resolved on a motion to dismiss. Paragon’s use of Dr.

   Hyer’s name cannot be considered a “prediction” when Paragon knew Dr. Hyer refused to provide

   his consent prior to publishing the ad. And Wright’s remaining grounds for unfair competition



                                                   -2-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 3 of 16




   are either not challenged or misconstrued. Either way, this Court should deny Paragon’s Motion.

   I.     FACTS

          A.      The Parties

          WMT is a leader of surgical solutions for the lower extremities market with the most

   comprehensive product portfolios in the industry. TAC at ¶¶8-9. WMT’s proprietary techniques

   and novel designs have achieved success due in large part to their technological superiority over

   competitors and rooted customer relationships. WMT’s team of engineers and surgical consultants

   are continually innovating approaches to the myriad problems in this space. TAC at ¶10.

          Paragon was founded by four former WMT employees: Albert DaCosta (WMT’s former

   Corp. Director), Frank Bono (WMT’s former SVP and CTO), Lee Rosenthal (former WMT

   Distributor), and Matt Jarboe (former WMT Senior Corp. Rep) (i.e., the “Paragon Founders”).

   TAC at ¶¶43, 49. Due to their high-level positions, the Paragon Founders had intimate knowledge

   of WMT’s product lines, business plans/roadmaps, customers, sales, pricing, and other highly

   sensitive technical and business information. TAC at ¶49. The Paragon Founders combined their

   training and experience at WMT, with WMT’s confidential, highly confidential, and trade secret

   information, to found a new company to compete directly with WMT. TAC at ¶53.

          B.      The Highly Competitive Lower Extremities Market

          The lower extremities market is highly cost competitive and dependent on strong

   relationships between reps and customers. TAC at ¶11. Healthcare providers rely on WMT’s reps

   to educate and support their efforts in delivering medical services to patients. Id. The reps’

   knowledge, experience, and relationships with these providers is valuable in generating sales in

   this industry. Id. As such, WMT invests substantial time and resources into identifying its

   customers, developing its customer relationships/goodwill, and providing specialized training to

   its reps to develop expertise and foster valuable customer relationships. Id.


                                                  -3-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 4 of 16




          WMT reps are also privy to WMT’s highly valuable proprietary information not generally

   known outside of WMT, including, for example, competitive pricing information, specific vendor

   discounts or rebates, demand, and purchasing information. TAC at ¶12.

          C.      WMT’s Efforts to Protect Its Trade Secrets

          To maintain its competitive advantage, WMT expends substantial resources to safeguard

   its proprietary information as trade secret or confidential. TAC at ¶15. WMT takes, and at all

   relevant times has taken, reasonable steps to safeguard the secrecy of this information, including,

   inter alia, (a) requiring employees to sign confidentiality agreements; (b) requiring surgical

   consultants, partners, and vendors to sign confidentiality/non-disclosure agreements; (c) limiting

   access to customer lists and sales information; and (d) employing security measures at its facilities.

   TAC at ¶16. WMT adopts and enforces practices and written policies to protect confidential and

   trade secret information, including the concept of “need to know,” where employees are provided

   the minimum access to confidential information needed to perform their assigned duties. Id.

          D.      Paragon’s Campaign To Solicit WMT’s Reps and Key Opinion Leaders
                  (KOLs) and Misappropriate Confidential and Trade Secret Information

          Since its beginning, the Paragon Founders launched a targeted campaign to solicit and then

   retain WMT’s lower extremities reps to unfairly compete with WMT. TAC at ¶¶54-59. Paragon’s

   statements demonstrate that it affirmatively seeks to recruit and hire WMT reps with precisely the

   knowledge, experience, training, education, and respect in the marketplace to give Paragon a

   competitive advantage—all without making the investment that WMT made in its former reps.

   TAC at ¶¶56, 94–102. As of the filing of the Complaint, Paragon had targeted and retained at least

   thirteen WMT reps in the same or substantially the same roles as they had at WMT, including as




                                                   -4-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 5 of 16




   late at two months ago (hereinafter, the “Former WMT Reps”).1 TAC at ¶44. Paragon also hired

   Dustin Ducharme, a named inventor on eight of the ten Patents-in-Suit and a former lead engineer

   at OrthoHelix (the company that originally designed and developed the inventions claimed in many

   of the Patents-in-Suit and subsequently acquired by WMT). TAC at ¶45.

          Many former WMT employees who joined Paragon signed Confidentiality, Non-

   Competition, Non-Solicitation and/or IP Rights Agreements (hereinafter, “Confidentiality

   Agreements”). TAC at ¶46. Former WMT Reps were often induced to join Paragon with enhanced

   title and compensation. TAC at ¶47. Indeed, each of the five Paragon sales regions are head by

   Former WMT Reps - including most recently Mr. Strange. See TAC at ¶¶47, 134.

          The Paragon Founders also used knowledge gained at WMT to induce WMT’s surgical

   consultants and KOLs to switch to Paragon. TAC at ¶¶49-50, 62–66. As trusted industry

   authorities, KOLs are highly influential in the commercial adoption of WMT’s surgical solutions.

   TAC at ¶¶62–66. The Paragon Founder’s attempts to recruit WMT’s KOLs—using WMT’s highly

   confidential information —is unfair, unlawful, and highly damaging. TAC at ¶¶49-50, 62–66.

   II.    STANDARD ON MOTION TO DISMISS

          Under Rule 12(b)(6), the Court must accept all well-plead allegations as true and view

   those allegations in the light most favorable to the nonmoving party. Stidham v. Peace Officer

   Standards and Training, 265 F.3d 1144, 1149 (10th Cir. 2001). The Complaint should not be

   dismissed “unless it appears beyond doubt that the plaintiff can prove no set of facts in support of

   his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45–46 (1957).

          There is no heightened pleading standard for trade secret claims. SBM Site Servs., LLC v.



   1
     The Former WMT Reps include Matt Jackson, Luke Gordon, Brandy Reid, Adam Yoder, Steve
   Farrell, Kat Watterson, Jason Popkin, John Shumaker, Brock Howard, Zhao Guo, James Bench,
   Phil Falcon, and Brandon Strange. See TAC at ¶44.


                                                  -5-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 6 of 16




   Garrett, No. 10-00385, 2012 WL 628619, at *10 (D. Colo. Feb. 27, 2012); DSMC, Inc. v. Convera

   Corp., 273 F. Supp. 2d 14, 24 (D.D.C. 2002) (applying the Rule 8 notice pleading requirements to

   a trade secrets claim). “Specific facts are not necessary; the statement need only ‘give the

   defendant fair notice of what the claim is and the grounds upon which it rests.’” Erickson v. Pardus,

   551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

   (2007)); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (requiring only “factual content that allows

   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged”).

   III.   THE COURT SHOULD DENY PARAGON’S MOTION

          A.      WMT Has Sufficiently Alleged Trade Secret Misappropriation

          Paragon’s assertion that WMT “has failed to allege that (1) WMT possessed a valid trade

   secret; (2) Paragon knew, or should have known, that the trade secret was acquired by improper

   means; and (3) that Paragon used the alleged trade secrets” blindly ignores the relevant legal

   standard and the host of well-pleaded facts in the Complaint.

          There is no heightened pleading standard for a trade secret allegation. SBM Site Servs.,

   2012 WL 628619, at *10. A trade secret “may consist of any formula, pattern, device, or

   compilation of information which is used in one’s business, and which gives him an opportunity

   to obtain an advantage over competitors who do not know or use it.”2 Xantrex Tech. Inc. v.

   Advanced Energy Indus., Inc., No. 07-02324, 2008 WL 2185882, at *18 (D. Colo. May 23, 2008)

   (holding product information, product know-how, business plans and detailed customer

   information is trade secret). The Complaint is replete with facts supporting the scope and breadth

   of WMT’s trade secret information and Paragon’s targeted campaign to misappropriate and use it.


   2
     CUTSA defines a trade secret as “the whole or any portion or phase of any scientific or technical
   information, design, process, procedure, formula, improvement, confidential business or financial
   information, listing of names, addresses, or telephone numbers, or other information relating to
   any business or profession which is secret and of value.” C.R.S. § 7–74–102(4).


                                                   -6-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 7 of 16




          For example, WMT alleges that, during their employment with WMT, the Former WMT

   Reps became privy to WMT’s “proprietary pricing information, including . . . competitive pricing

   information, and specific vendor discounts or rebates, demand and purchasing information.” TAC

   at ¶12. These Former WMT Reps also had knowledge of “Wright Medical’s appetite and ability

   to provide potential discounts and reductions, distribution, supply agreements, customer lists,

   customer demand, business plans, business roadmaps, sales education and technical training, and

   detailed knowledge concerning the design, dimensions and manufacturing processes” of WMT’s

   bone plating and extractor products. TAC at ¶97.          There is no question that this type of

   information—developed and documented during their employment for WMT and subject to

   Confidentiality Agreements – is trade secret. See Haggard v. Spine, No. 09–00721, 2009 WL

   1655030, at *9 (D. Colo. June 12, 2009) (“This detailed customer information is exactly the type

   of information that, when organized in a unique manner. . . is entitled to trade secret protection.”);

   Xantrex Technology, 2008 WL 2185882 at *14 (detailed customer information and business plans

   are trade secret); SBM Site Servs., 2012 WL 7563785 at *9 (same). In the TAC, WMT added

   several additional allegations—collected from those already alleged in the SAC—identifying the

   specifics categories of trade secrets at issue. Paragon’s argument that WMT somehow “does not

   specify what information the employees possessed” is counterfactual. ECF 112, at 3.

          The Complaint contains similar detailed allegations with respect to the Paragon Founders.

   WMT alleges that, due to their high-level positions, the Paragon Founders “necessarily were privy

   to and had intimate knowledge of [WMT]’s then-current and then-planned product lines . . .

   business plans and roadmaps, customers, sales, pricing . . . surgical consultants and . . . (KOL)s,

   including the highly confidential terms of their respective consulting contract provisions.” TAC at

   ¶¶49, 51, 63. Paragraph 63 and 64 detail how the Paragon Founders used this confidential and




                                                   -7-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 8 of 16




   trade secret information to “unfairly solicit and attempt to convert” certain WMT KOL’s to switch

   to similar roles at Paragon, as well as the types of information they had access to and used for this

   purpose. Paragon’s characterization that WMT’s allegations are based solely “upon information

   and belief” misreads WMT’s Complaint. See e.g., TAC at ¶63.

          So too, is Paragon’s argument that WMT’s misappropriation allegations are “supported by

   conclusory inferences.” ECF 112, at 3. WMT identified at least eight specific examples where the

   Paragon Founders and/or Former WMT Reps transmitted WMT trade secret information from their

   work email accounts to personal email accounts prior to leaving WMT (e.g., incidents occurring

   on October 20, 2016, June 26, 2017, February 9, 2018, and March 20, 2018); and that Paragon has

   used that information when it knew or should have known that it was wrongfully retained. TAC

   at ¶¶ 72-76, 80–101, 107–139. Other examples include:

                 In Aug. 2017, Paragon Founder Rosenthal induced a Former WMT Rep to provide
                  WMT sales/pricing information to “cross-reference” a list of plating systems and
                  related components that the customer was purchasing from WMT with competing
                  Paragon products. TAC at ¶¶80–93.

                 On Oct. 16, 2009, Paragon Founder DaCosta emailed from his personal email an
                  Excel Spreadsheet containing the names, titles, contact information, status and
                  follow-up steps for a number of WMT DPM surgeons who attended a WMT Foot
                  and Ankle Symposium. TAC at ¶¶72–76.3

                 On April 29, 2017, Gordon forwarded an “Ankle Charcot Comp Plan” containing
                  WMT compensation information to his personal email. TAC at ¶¶107–109.



   3
     Paragon’s complaints that WMT failed to allege why the allegations against Albert DaCosta
   demonstrate misappropriation are incorrect. To begin with, DaCosta’s role in Paragon’s efforts
   to misappropriate WMT’s trade secrets extend far beyond his efforts to steal WMT’s customer and
   surgeon lists, and includes his efforts to steal WMT’s KOL’s as well as unfairly compete by
   inducing KOLs with equity interests in Paragon. But the fact that this information was sent from
   his personal email less than two weeks before departing WMT to form a competing orthopedic
   company evidences that DaCosta maintained possession of this information outside of WMT.
   Moreover, there can be no dispute that customer lists, contact information, surgeon status and
   follow-up steps can be trade secrets. See supra pp. 6-7 (citing cases); TAC at ¶73-75.


                                                   -8-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 9 of 16




                 On Jan. 25, 2018, Yoder forwarded a “Lonestar: #1 in 2018” PowerPoint to his
                  personal email containing WMT sales and performance data, including detailed
                  growth and decline analysis, year-over-year sales numbers, market analysis and
                  growth trajectories, sales performance for key market areas.4 TAC at ¶¶110–120.

          Far from being “conclusory,” WMT’s allegations detail specific incidents of

   misappropriation confirmed by documented evidence that fully satisfy the requirements of Rule 8.

   See Stidham, 265 F.3d at 1149 (a “12(b)(6) motion should not be granted unless it appears beyond

   doubt that the plaintiff can prove no set of facts in support of his claim”).

          B.      The Complaint Alleges Paragon Knew Of And Engaged In Misappropriation

          Paragon argues it can escape liability for misappropriating WMT’s trade secrets by simply

   claiming that “Paragon”—as somehow distinct from its officers and employees—did not

   misappropriate anything, a concept not supported under Colorado law. See e.g., In re Stat–Tech

   Sec. Litig., 905 F. Supp. 1416, 1422 (D. Colo.1995) (“Because a corporation can act only through

   its agents, the actions of corporate officers and directors are attributable to the corporate entity.”).

          In its motion papers, Paragon alleges that WMT’s alleges “no facts showing that Paragon

   encouraged, or even knew about, the alleged misappropriation.” ECF 112, at 6. But the Complaint

   details Paragon’s preconceived path to target and retain WMT’s Former Reps and misappropriate

   WMT’s confidential trade secret information. As set forth above, WMT identified numerous

   specific instances where the Paragon Founders misappropriated information or knowingly

   encouraged Former WMT Reps to misappropriate WMT trade secret information in an effort to

   capture WMT’s lower extremities market share. TAC at ¶¶ 72-76, 80–101, 107–109, 110–120,

   121–129, 130–139. These allegations more than satisfy the requirements of Rule 8. See Erickson,

   551 U.S. at 93 (“Specific facts are not necessary; the statement need only ‘give the defendant fair



   4
    Notably, the Lonestar PowerPoint contains a confidentiality legend that states “Contents are
   Confidential – Wright Internal Use Only.” TAC at ¶¶110-120.


                                                    -9-
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 10 of 16




   notice of what the claim is and the grounds upon which it rests.’”) (citation omitted).

          Paragon’s (continued) reliance on Ciena and ReMax is misplaced. These cases stand for

   the unremarkable proposition that merely employing an individual who had access to a

   competitor’s trade secrets is not enough to state a claim for trade secret misappropriation. In Ciena,

   a defendant hired the plaintiff’s former employee who had access to trade secrets related to the

   plaintiff’s business strategies. Ciena Commc’ns, Inc. v. Nachazel, No. 09–cv–02845, 2010 WL

   3489915 *4 (D. Colo. Aug. 31, 2010). The Court found that plaintiff’s complaint lacked any

   specific factual allegations of disclosure of trade secrets, alleging only that the former employee

   and defendant “have misappropriated, or threaten to misappropriate, [plaintiff’s] trade secrets for

   the purpose of using and exploiting such information . . .” Id. The Court found that, without

   “specific factual averments” of disclosure or use, this singular allegation was insufficient to impute

   the employee’s acquisition of trade secrets to his new employer. Id.

          Faced with a similar challenge, the ReMax Court held that plaintiff’s allegation that

   defendant “used [plaintiff’s] confidential information (including its trade secrets) to launch its

   operations” was insufficient to state a claim that it actually did so. RE/MAX, LLC v. Quicken

   Loans Inc., 295 F.Supp.3d 1163, 1175–76 (D. Colo. 2018)

          The blanket allegations in Ciena and ReMax stand in stark contrast to the specific facts

   alleged in this case. Where—as here—a former employee serves in an essentially identical

   position at the new company, and is largely responsible for the generation of business, the former

   employee does not have to transmit the information to anyone at the new company to find the new

   company used the trade secrets. See SBM Site Servs., 2012 WL 628619, at *10 (holding proof of

   actual use by defendant not required where former employee obtained near identical sales position

   at defendant’s company) (citing Xantrex, 2008 WL 2185882 at *19 (same)). As plead throughout




                                                   - 10 -
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 11 of 16




   the Complaint, both the Paragon Founders and Former WMT Reps “began working for Paragon

   28 in the same or substantially the same role as they previously held for Wright Medical after

   terminating employment with Wright Medical.” See e.g., TAC at ¶¶ 47, 53, 72, 99, 115, 125, and

   134. And, of course, as “high-level officers” and “reps,” each of the former WMT employees were

   “largely responsible for the generation of business” at WMT and remain in that role at Paragon.

   See Id. at *10; Xantrex, 2008 WL 2185882 at *19. The reps are targeting the same territories and

   clients as they had previously served while employed with WMT and, thus, it is fair to infer that,

   in now selling against WMT, the reps are necessarily using WMT’s trade secrets regarding those

   customers. TAC at ¶¶82, 85, 103-105, 111–115, 122, 125, 131, and 134.

          Moreover, unlike Ciena and ReMax, here WMT has alleged that Paragon was not only

   “aware” that the Former WMT Reps had misappropriated WMT trade secrets, its officers

   knowingly and actively participated in it. See TAC at ¶¶ 64, 67-93. For example, WMT provides

   documentary evidence showing the specific date, time, and method of communication used by

   Paragon Founder Rosenthal to attempt to convert WMT customers using WMT’s trade secret

   information provided by a Former WMT Rep. See TAC at ¶¶ 80-93. The Complaint details

   Rosenthal’s and Paragon’s efforts to generate product literature and a price list comparing its

   products to WMT’s using information confidential to WMT. See id. Unlike Ciena and ReMax,

   WMT’s allegations are detailed, specific, and verifiable. There is no question that the Complaint

   states “a short and plain statement” of trade secret misappropriation. Fed. R. Civ. P. 8(a)(2).

          C.      WMT’s Common Law Claims Are Not Preempted

          Paragon argues (again) that WMT’s claims for intentional interference with contracts, civil

   theft, and conversion are preempted in their entirety by CUTSA’s preemption provision, C.R.S.




                                                  - 11 -
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 12 of 16




   § 7–74–108.5 But “[t]his Court has rejected the contention that CUTSA was intended as a ‘blanket

   preemption to all claims that arise from a set of circumstances that happen to involve information

   that the plaintiff claims is in the nature of a trade secret.’” SBM Site Servs., 2012 WL 628619, at

   *10 (quoting Powell Prods., Inc. v. Marks, 948 F. Supp. 1469, 1475 (D. Colo. 1996)); see also

   Gates Corp. v. CRP Indus., Inc., No. 16–cv–01145, 2017 WL 5714342, at *5 (D. Colo. Nov. 28,

   2017) (CUTSA does not preempt tortious interference claims).

          “Preemption does not bar every claim arising from the same set of facts.” Gates, 2017 WL

   5714342, at *5. Rather, the Court has adopted a tailored approach where only claims “restating

   the same operative facts as would plainly and exclusively spell out only trade secret

   misappropriation” are preempted. Id. (emphases added). Thus, “the salient question . . . is whether

   a challenged common law claim depends solely on a finding of trade secret status to be actionable.

   Where it does not, the claim is not preempted.” Virtual Cloud Servs., Inc. v. CH2M Hill, Inc., No.

   02-01004, 2006 WL 446077, *2 (D. Colo. Feb. 21, 2006).

          Here, WMT’s counts for civil theft and conversion are not preempted, because they are

   premised on Paragon’s possession and use of “confidential material” that is separate and apart

   from the trade secrets. See TAC ¶¶ 339, 345. See, e.g., L-3 Commc’ns Corp. v. Jaxon Eng’g &

   Maint., Inc., 863 F. Supp. 2d 1066, 1087 (D. Colo. 2012) (refusing to preempt tort claim under

   CUTSA where “L3 has alleged numerous ways in which the Defendants were unjustly enriched

   by events that do not involve any trade secrets,” such as “misappropriation of physical equipment,

   misuse of L3’s internal computer resources, and various other acts”); Animal Care Sys., Inc. v.

   Hydropac/Lab Prods., Inc., No. 13-00415; -00143, 2014 WL 103812 (D. Colo. Jan. 10, 2014)




   5
    C.R.S. § 7–74–108 provides that CUTSA “displaces conflicting tort, restitutionary, and other law
   of this state providing civil remedies for misappropriation of trade secrets.”


                                                 - 12 -
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 13 of 16




   (because a tort claim involved “misappropriation of business data that, although valuable, does not

   meet the statutory definition of ‘trade secret,’” preemption was improper); SBM Site Servs., 2012

   WL 628619, at *11 (civil theft claim not preempted by CUTSA). Indeed, WMT’s TAC expressly

   conditions these claims upon a finding that WMT’s information is not trade secret:

          To the extent that this information is deemed business information that, while
          valuable, does not rise to the level of trade secret, Wright Medical pleads in the
          alternative that Paragon 28 has taken this material and information, and has used it
          for its own benefit without Wright Medical’s consent or authorization.

   See TAC at ¶340 and 346. This Court recently found that “dismissal under Rule 12(b)(6) is

   inappropriate at this stage in the proceedings” where claims were plead in the alternative. Abbot

   Labs. v. Finkel, No. 17-cv-00894-CMA, 2017 WL 5517399, at *3 (D. Colo. Nov. 17, 2017).

          Similarly, application of CUTSA preemption provision does not bar WMT’s claim for

   intentional interference with contracts because that claim does not depend upon a determination

   that WMT’s trade secrets are protectable. As Powell expressly noted:

          Although plaintiff contends that its manufacturing process and machine are
          protectable trade secrets, its claims for [tortious] interference do not depend upon
          that determination. Defendants could be liable for interference with business
          relations even if they did not misappropriate any trade secrets from plaintiff.
          Accordingly, those claims would not conflict with the UTSA . . .

   Powell, 948 F.Supp. at 1474 (emphases added).

          WMT’s interference claim accuses Paragon of “deliberately target[ing] and knowingly

   solicit[ing] the Former Wright Medical Employees in order to induce them to the breach their

   obligations under their respective Confidentiality Agreements….” TAC at ¶333. WMT alleges

   that Paragon’s actions are motivated by its desire “to recruit and hire employees like the former

   [WMT] Sales [Reps] who have precisely the type of experience, training, education, and respect

   in the marketplace that will give Paragon a competitive advantage” without having to invest the

   “substantial time, effort and expense” of training those reps and developing those customer



                                                 - 13 -
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 14 of 16




   relationships. TAC at ¶332–333. Under this Court’s “tailored approach,” none of WMT’s claims

   for civil theft, conversion, and intentional interference depend on a “finding of trade secret status

   to be actionable.” See Powell, 948 F. Supp. at 1474 (holding “a plaintiff may also bring claims

   that. . . include additional elements not necessary for a misappropriation claim under the UTSA”).

          D.      WMT’s Unfair Competition Claims Withstand Scrutiny

          Paragon argues that its public advertisement – which falsely represented that a well-known

   WMT KOL, Dr. Christopher Hyer, would be among Paragon’s “anticipated course faculty” at a

   Paragon sponsored cadaver course – is not actionable because it was only a “prediction.” ECF 112,

   at 13-14. Paragon’s argument misses the point. First, whether Paragon’s statement was a

   “prediction” is a question of fact beyond the scope of a motion to dismiss. But second, even if this

   factual question were properly resolved, Paragon’s purported explanation is belied by the

   allegations in WMT’s Complaint. WMT alleges that Dr. Hyer and at least one other WMT KOL

   “did not provide consent for Paragon 28 to use his name and picture in connection with this

   Paragon 28-sponsored cadaver course” and that “Paragon 28 was aware that Dr. Hyer did not

   provide consent ... prior to publishing its advertisement, and knowingly and/or recklessly

   published its advertisement containing false information.” TAC at ¶144–145. Clearly Paragon

   could not have reasonably “predicted” Dr. Hyer would be “anticipated course faculty” if Paragon

   knew that he had refused Paragon’s invitation. To represent otherwise is false and misleading.6

          With respect to Paragon’s arguments to dismiss the remaining grounds for WMT’s unfair



   6
     The Tenth Circuit has not ruled on whether Lanham Act claims are governed by Rule 9(b). See
   Cocona, Inc. v. Singtex Indus. Co., Ltd., No. 14-cv-01593-MJW, 2014 WL 5072730, at *7 (D.
   Colo. Oct. 9, 2014). Nonetheless, ¶¶141–150 of the TAC allege the who, what, when, where, and
   how of the falsehood, thus meeting the requirements of Rule 9(b) by identifying the false statement
   with particularity, showing it is literally false, and alleging the consequences of that statement. Id.
   at *8; Martinez v. Nash Finch Co., 886 F. Supp. 2d 1212, 1216 (D. Colo. 2012).


                                                   - 14 -
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 15 of 16




   competition claims, including Paragon’s illicit inducement of WMT’s KOL’s with equity interests

   in Paragon and Paragon’s passing off of WMT’s patented inventions as its own, WMT’s

   allegations are no so easily cast aside.7 “What constitutes unfair competition is a question of fact;

   no inflexible rules govern the applicability of the doctrine.” Powell Prods., 948 F. Supp. at 1475;

   see also Heller v. Lexton-Ancira Real Estate Fund, Ltd., 809 P.2d 1016, 1021 (Colo. Ct. App.

   1990) (stating that the tort of unfair competition prohibits the appropriation of plaintiff’s

   expenditure of labor, skill, and money). Moreover, Paragon’s actions deceive the public by giving

   the market the false impression that WMT’s KOL’s are switching to Paragon’s products because

   they are somehow superior (instead of simply a more lucrative financial arrangement). Moreover,

   Paragon actively advertises its patent filings on its website and, thus, its attempt to pass of WMT’s

   inventions as its own is likely to deceive the public as well.

            WHEREFORE, Paragon’s Motion should be denied and Paragon should be Ordered to file

   its Answer within fourteen days from entry of this Court’s Order.

       Dated: November 20, 2018                             Respectfully submitted,

       Samuel W. Apicelli                                   /s/ Thomas W. Sankey
       swapicelli@duanemorris.com                           Thomas W. Sankey (lead counsel)
       DUANE MORRIS LLP                                     twsankey@duanemorris.com
       30 South 17th Street                                 Diana M. Sangalli
       Philadelphia, PA 19103-4196                          dmsangalli@duanemorris.com
       Christopher S. Kroon                                 DUANE MORRIS LLP
       cskroon@duanemorris.com                              1330 Post Oak Boulevard, Ste. 800
       DUANE MORRIS LLP                                     Houston, TX 77056-3166
       100 High Street, Suite 2400                          Telephone: 713.402.3900
       Boston, MA 02110-1724                                Counsel for Plaintiff
       Telephone: 857.488.476                               Wright Medical Technology, Inc.


   7
     Paragon identifies the additional grounds underlying WMT’s unfair competition claim –
   Paragon’s unlawful inducement of WMT employees to join Paragon – but does not argue why
   such allegations fail to state a claim. ECF 112 at 12. This is because such an argument would be
   contrary to Colorado law. See e.g., Saine v. A.I.A., Inc., 582 F.Supp. 1299, 1309 (D. Colo. 1984)
   (allegations that former employee was recruiting employees for rival while still in plaintiff’s
   employ to obtain confidential information from plaintiff stated a claim for unfair competition).

                                                   - 15 -
Case 1:18-cv-00691-PAB-STV Document 115 Filed 11/20/18 USDC Colorado Page 16 of 16




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 20th day of November 2018, I electronically filed the foregoing
   PLAINTIFF’S RESPONSE AND OPPOSITION TO DEFENDANT’S MOTION TO
   DISMISS with the Clerk of Court using the CM/ECF and to all counsel of record for Defendant.


                                                         /s/ Thomas W. Sankey
                                                         Thomas W. Sankey




                                                - 16 -
